Case 6:19-cv-00363-JCB-KNM Document 44 Filed 08/31/20 Page 1 of 2 PageID #: 289




                                    No. 6:19-cv-00363

                             Rodney Dewayne Muckleroy,
                                      Plaintiff,
                                         v.
                                FNU Dr. White, et al.,
                                     Defendants.


                                        ORDER

                 Plaintiff Rodney Dewayne Muckleroy, proceeding pro se
             and in forma pauperis, brought this lawsuit pursuant to 42
             U.S.C. § 1983, alleging that defendants were deliberately in-
             different to his serious medical needs. Doc. 1. This case was
             referred to Magistrate Judge K. Nicole Mitchell. Doc. 2.
                 On January 31, 2020, defendants filed a motion for sum-
             mary judgment, arguing that plaintiff had failed to exhaust
             administrative remedies before filing this lawsuit. Doc. 32.
             Plaintiff did not respond to the motion. Judge Mitchell en-
             tered a report and recommendation that defendants’ sum-
             mary judgment motion be granted. Doc. 41. The report was
             mailed to plaintiff (Doc. 43), who received it and did not file
             any objections.
                 When there are no timely objections to a report and rec-
             ommendation, the district court only reviews the record for
             clear error. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
             1420 (5th Cir. 1996). Here, because there is no clear error, the
             court adopts the report and recommendation and grants de-
             fendants’ motion for summary judgment (Doc. 32). For the
             reasons stated in Judge Mitchell’s report and recommenda-
             tion, plaintiff’s claims against defendants are dismissed with-
             out prejudice.
Case 6:19-cv-00363-JCB-KNM Document 44 Filed 08/31/20 Page 2 of 2 PageID #: 290




                               So ordered by the court on August 31, 2020.



                                            J. C AMPBELL B ARKER
                                          United States District Judge




                                       -2-
